DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2: “An array”, should be “an array”; in line 6 “A DC bus”, should be “a DC bus”; in line 7 “A solar inverter”, should be “a solar inverter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoscovich (US 2013/0193765).
Regarding claim 1, Yoscovich discloses an optimizer for solar string power generation system [Fig. 3a-d] comprising: an array of strings of solar panels [109] where at least a part of said solar panels are connected in series in said strings [see Figs 3a-b], and wherein said strings are connected in parallel to form said array of strings of solar panels [see Figs. 3a-b]; a DC bus [211], connected to said array of strings [see Figs. 1a-b]; a solar inverter [103], connected, at its input, to said DC bus, for converting the solar DC power, from said array of strings, to AC power [see Figs. 1a-b, par 0007]; an Injection Circuit (IC) [307], connected to at least one of said strings wherein the output of said IC is connected to said DC bus of said solar inverter and said array of strings [see Figs. 3a-b] comprising: an MPPT mechanism [Q1-Q4, par 0037], for finding the MPP of said connected at least one string [par 0041, 0045-0046]; a DC/DC converter [see Fig. 3C], for converting at least a part of the power of said connected at least one string [par 0037]; and wherein said DC/DC converter, of said IC, converts only a part of the power of said at least one string, connected to said IC, when said at least one string is impaired, for compensating for the relative voltage difference between the voltage MPP, of said impaired string, and the MPP voltage of said DC bus of said solar inverter and said array of strings [par 0044-0049].
Regarding claim 5, Yoscovich further discloses where the operation dynamic range of the input of said string optimizer is between 250V-1400V [par 0005, 0049]
Regarding claim 6, Yoscovich further discloses where the operation dynamic range of the delta output of said string optimizer is between 5V-250V [par 0049]
Regarding claim 7, Yoscovich discloses a method for optimizing solar string power generation system [see Figs. 3a-b] comprising: providing an array of strings of solar panels [30a, 30b] where at least part of said solar panels [101] are connected in series in said strings [109], and wherein said strings are connected in parallel to form said array of strings of solar panels [315]; and providing a solar inverter  [103], connected by a DC bus [211] to said array of strings, for converting the solar DC power, from said array of strings, to AC power [par 0035-0036]; providing an IC [307], connected to the input of at least on of said strings [109], wherein the output of said IC is connected to said DC bus [211], of said solar inverter [103], which comprises an MPPT mechanism [see Fig. 3c] and a DC/DC converter [307], wherein said DC/DC converter, of said IC, converts only a part of the power of said at least one string [par 0037], connected to said IC, when said at least one string is impaired, for compensating for the relative voltage difference between the voltage of the MPP of said impaired string and the MPP voltage of said DC bus of said solar inverter [par 0041-0042, 0046, 0048-0049].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoscovich, in view of NPL (Phase-Shifted Full Bridge DC/DC Power Converter Design Guide, Texas Instruments, 05/2014, IDS).
Regarding claim 2, Yoscovich discloses all limitations of claim 1 above but does not discloses where the IC is a phase shift full bridge circuit.
NPL teaches a DC/DC converter [Fig. 8] includes a full bridge circuit with plurality of switching elements and each of the plurality of switching elements being operated under phase-shift control [Pages 4-5, and Figs. 1, 3].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of NPL into that of Yoscovich in order to reduce the power lost in the system.
Regarding claim 3, the combination including NPL further discloses where the phase shift full bridge circuit has bottom diodes [diodes D1, D2 @ Fig. 1].
Regarding claim 4, the combination including NPL further discloses where the phase shift full bridge circuit has bottom synchronous MOSFETS [Q5, Q6 @ Fig. 3]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836